—Orders of disposition, Family Court, Bronx County (Harold Lynch, J.), entered on or about July 12, 1999, which, upon findings of permanent neglect, terminated respondent’s parental rights to the subject children and committed their custody and guardianship to petitioner agency and the Commissioner of Social Services for the purposes of adoption, unanimously affirmed, without costs.
Clear and convincing evidence supports the finding that respondent failed to cooperate with the agency’s diligent efforts to enroll him in an alcohol program, and that he never effectively addressed that problem (see Matter of Amanda R., 215 AD2d 220, lv denied 86 NY2d 705). A suspended judgment is not warranted (see Matter of Yvonne Cecilea Y., 293 AD2d 423). Concur — Tom, J.P., Sullivan, Rosenberger, Ellerin and Rubin, JJ.